TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00342-CV


                                    Will Richardson, Appellant

                                                 v.

                         Virginia Rogers and James A. Mattox, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
           NO. GN200705, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




                Appellant filed an unopposed motion to dismiss his appeal advising that he no longer

desires to pursue this appeal.

                It appearing to this Court that the motion should be granted, the instant appeal is

dismissed on the unopposed motion of Appellant. Tex. R. App. P. 42.1(a)(2).




                                              Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: July 26, 2002

Do Not Publish